DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 06/09/2021, has been entered.

     Claims 2, 4, 5, 9, 10, 12, 14-16, 19-24, 26-34 and 37-40 have been canceled.
 
     Claims 1, 3, 6-8, 11, 13, 17, 18, 25, 35, 36 and 41 have been amended

     Claims 41 has been added.

      Claims 1, 3, 6-8, 11, 13, 17, 18, 25, 35, 36 and 41 are pending.

                                                   EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  Authorization for this examiner’s Amendment was given in an Interview with Curtis Powell  on 08/04/2021.    
      Also, see Powell email and Authorization for Internet Communications, filed 08/04/2021, (OA.Appendix).

5. Replace claims 35-36 as follows.
  
     --  35. A method of inhibiting binding of CD40L to CD40 in an individual, the method 
                comprising administering the polypeptide according to claim 1 to said individual. --

     --  36. The method according to claim 35, wherein the subject has a disease or disorder is 
                selected from the group consisting of an autoimmune disease, Systemic Lupus   
                Erythematosus (SLE), Lupus Nephritis, Immune Thrombocytopenic Purpura (ITP), 
                transplant rejection, Crohn's Disease, Sjögren’s Syndrome, Inflammatory Bowel
                Disease (IBD), colitis, asthma/allergy, atherosclerosis, Myasthenia Gravis, Multiple 
                Sclerosis, Psoriasis, Rheumatoid Arthritis, Ankylosing Spondylitis, Coronary Heart 
                Disease, Type 1 Diabetes, amyotrophic lateral sclerosis (ALS) and immune response to 
                recombinant drug products.  --






REASONS FOR ALLOWANCE

6. The following is an Examiner's Statement of Reasons for Allowance:  

     Upon reconsideration of amended claims set forth in Applicant’s Amendment, filed 06/09/2021 and the Examiner’s Amendment set forth herein, and the disclosure of the instant specification,
    the previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description), and under 35 U.S.C. 102(a)(1) have been withdrawn

      It appears that the claimed polypeptides comprising at least one immunoglobulin single variable domain that binds CD40L do not appear to known or taught in the prior art. 
     The prior art neither suggests nor teaches claimed polypeptides comprising at least one immunoglobulin single variable domain that binds CD40L having the exact chemical structure claimed.  

     Withdrawn claims 35-36 from consideration as a result of a restriction requirement / election of species, are all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the Election of Species as set forth in the Office Action mailed on 09/11/2019, is hereby withdrawn and allowed claims hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement / election of species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
     Once the restriction requirement / election of species is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

    According, the claimed invention is deemed allowable.

7.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    


     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
August 4, 2021